Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to Applicant’s reply dated 8/06/2021.  Claims 1-25 and 46-47 are canceled, claim 26 has been amended, and claim 51 is newly added.  Claims 26-45 and 48-51 are currently pending and being examined in this reply.

Response to Arguments
Regarding the 101 rejection:
	As discussed in the interview dated 8/11/2021, the current claim amendments overcome the previous 101 rejection and therefore the previous 101 rejection is withdrawn.

Regarding the 103 rejection:
	Applicants arguments have been considered and are persuasive, the previous 103 rejection has been withdrawn and new grounds for rejection are found below.

Examiner’s Comment
Regarding the use of Official Notice in the Non-Final rejection mailed 3/31/2021, the applicant has not traversed the noticed facts in the response received on 8/06/2021.  Therefore, the noticed facts are deemed to be admitted prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-29, 31-32, 38-40, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2007/0124216 A1 to Lucas (“Lucas”), in view of Official Notice, in further view of United States Patent Application Publication No. 2010/0094674 A1 to Marriner et al. (“Marriner”), in further view of United States Patent Application Publication No. 2021/0027226 A1 to Mohun (“Mohun”).

In regards to claim 26, Lucas discloses the following limitations:
 A method comprising repeatedly communicating product data from an application on a device associated with a retail location to a server of a platform controlled independently of the application on the device, the product data (Lucas discloses a system and method of maintaining an searchable inventory database of multiple retailers/manufacturers/distributors/suppliers that is updated in real time from the retailers through POS systems, and serving the inventory information through the use of web pages to computing devices/mobile devices based on the searched information and real time inventory information wherein the platform is controlled independently of the retail locations.  See at least Figures 8-13, and ¶¶ 0059, 0069-0077, 0180-183)
and repeatedly restocking the retail location with additional units of products to maintain the products in an in-stock state, the additional units having been received in deliveries made from one or more upstream product distribution entities based on predictions facilitated by the server of future demand for the products by retail customers of the retail location. (Lucas teaches restocking the retail location based on predicted inventory information, the restocking coming from orders placed to suppliers upstream of the retailer. See at least ¶ 0236-237)
While Lucas discloses providing automatic forcasting and inventory restocking (see above citations) Lucas does not appear to specifically disclose the following limitations:
	The server translating the product data from the proprietary data format to a canonical data format
	Generating real-time predictions 
(b) purchasing behavior of retail customers of the retail location with respect to combinations of the products that are purchased together by the retail customers, using the combinations of the products that are purchased together by the retail customers to forcast future demand for the bundles of the products that are identified by the server for retail customers of the retail location
The Examiner provides Marriner to teach the following limitations:
The server translating the product data from the proprietary data format to a canonical data format (Marriner teaches an inventory management system by which various participants can use varied input data formats and the system will translate each individual data format to a standard data format and also translate from the standard format back to the individual format.  See at least Abstract “The partners can utilize database connectors to interact with other peer partners by converting the partner's retail data from proprietary formats to a common transaction format understood by all connectors or by an SCM application stack constructed from SCM modules.”; ¶¶ 0040 “comprise a mapping facility that includes one or more rules for converting proprietary retail data from a first format to a second format and back again.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Marriner in order to allow for a more varied input from different suppliers/retailers, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Mohun to teach the following limitations:
Generating real-time predictions (Mohun teaches a system and method of inventory management that generates real-time predictions of inventory levels and provides reports on forcasting and demand.  See at least ¶ 0262 “the system for enterprise performance management 100B can predict Inventory Levels using real-time ERP Sales and Inventory balances data extracted using algorithms for identifying offsetting and related activities from raw data stored in ERP ledgers”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Mohun since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further the Examiner takes Official Notice that it is old and well known in the art to collect purchasing behavior including what combination of products are purchased at a POS for use in demand forecasting, loyalty systems, and customer analytics etc.. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 27, Lucas discloses the following limitations:
 in which the product data is communicated in response to polling.  (Lucas teaches periodically scanning a customer inventory to monitor inventory usage in order to restock the inventory.  See at least ¶ 0236)

In regards to claim 28, Lucas discloses the following limitations:
(Lucas discloses a system and method of maintaining an searchable inventory database of multiple retailers/manufacturers/distributors/suppliers that is updated in real time from the retailers through POS systems, and serving the inventory information through the use of web pages to computing devices/mobile devices based on the searched information and real time inventory information wherein the platform is controlled independently of the retail locations.  See at least Figures 8-13, and ¶¶ 0059, 0069-0077, 0180-183)

In regards to claim 29, Lucas discloses the following limitations:
 comprising the predictions having been based on the product data communicated to the server.  (Lucas teaches periodically scanning a customer inventory to monitor inventory usage in order make predictions about inventory usage and ordering appropriate quantities to restock the customer.  See at least ¶ 0236)

In regards to claim 31, Lucas discloses the following limitations:
 comprising the deliveries having been made without any action having been required by the retail location.  (Lucas teaches the server placing orders to restock the retail locations without any manual intervention by the retail location.  See at least ¶ 0236)

In regards to claim 32, Lucas discloses the following limitations:
(Lucas teaches the server placing orders to restock the retail locations without any manual intervention by the retail location and without any preset delay in processing.  See at least ¶ 0236)


In regards to claim 38, Lucas discloses the following limitations:
comprising repeatedly receiving at a server of a platform, from devices associated with physical retail locations, product data identifying numbers of units of products currently available for retail customers at the physical retail locations, the platform being controlled independently of the physical retail locations, repeatedly updating product data stored at the server to reflect the repeatedly received product data, and serving from the server through a communication network to web browsers of computing devices or apps of mobile devices, pages identifying units of products currently available at the physical retail locations, the pages being based on the updated product data stored at the server.  (Lucas discloses a system and method of maintaining an searchable inventory database of multiple retailers/manufacturers/distributors/suppliers that is updated in real time from the retailers through POS systems, and serving the inventory information through the use of web pages to computing devices/mobile devices based on the searched information and real time inventory information wherein the platform is controlled independently of the retail locations.  See at least Figures 8-13, and ¶¶ 0059, 0069-0077, 0180-183)

In regard to claim 39, Lucas discloses the following limitations:
 in which the devices associated with the physical retail locations comprise components of POS systems.  (Lucas discloses a system and method of maintaining an searchable inventory database of multiple retailers/manufacturers/distributors/suppliers that is updated in real time from the retailers through POS systems, and serving the inventory information through the use of web pages to computing devices/mobile devices based on the searched information and real time inventory information wherein the platform is controlled independently of the retail locations.  See at least Figures 8-13, and ¶¶ 0059, 0069-0077, 0180-183)

In regards to claim 40, Lucas discloses the following limitations:
 in which the product data is received at the server without requiring action by the physical retail locations.  (Lucas discloses a system and method of automatically updating inventory data via the pos systems of retail stores without manual intervention.  See at least Figures 8-13, and ¶¶ 0059, 0069-0077, 0180-183)

In regards to claim 51, Lucas discloses the following limitations:
	receiving a report, by the application on the device associated with the retail location, from the server as a result of the server generating the automatic predications,  (Lucas discloses generating and forcasting demand and automatically replenishing stock levels (see at least ¶¶ 0236-0237) and further providing reports based on forcasting to the clients (see at least ¶¶ 0088-0096,
	Lucas does not appear to specifically disclose the following limitations:

The Examiner provides Marriner to teach the following limitations:
the report including product data that the server has translated from the canonical data format to the proprietary data format of the retail location. (Marriner teaches an inventory management system by which various participants can use varied input data formats and the system will translate each individual data format to a standard data format and also translate from the standard format back to the individual format.  See at least Abstract “The partners can utilize database connectors to interact with other peer partners by converting the partner's retail data from proprietary formats to a common transaction format understood by all connectors or by an SCM application stack constructed from SCM modules.”; ¶¶ 0040 “comprise a mapping facility that includes one or more rules for converting proprietary retail data from a first format to a second format and back again.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Marriner in order to allow for a more varied input from different suppliers/retailers, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2007/0124216 A1 to Lucas (“Lucas”), in view of Official Notice, in further view of United States Patent Application Publication No. 2010/0094674 A1 to Marriner et al. (“Marriner”), in further view of United States Patent Application Publication No. 2021/0027226 A1 to Mohun (“Mohun”), in further view of United States Patent Application Publication No. 2018/0005171 A1 to Harsha et al. (“Harsha”).

In regards to claim 30, Lucas discloses the following limitations:
and controlled independently of the server of the platform. (Lucas discloses a system and method of maintaining an searchable inventory database of multiple retailers/manufacturers/distributors/suppliers that is updated in real time from the retailers through POS systems, and serving the inventory information through the use of web pages to computing devices/mobile devices based on the searched information and real time inventory information wherein the platform is controlled independently of the retail locations.  See at least Figures 8-13, and ¶¶ 0059, 0069-0077, 0180-183)
	Lucas does not appear to specifically disclose the following limitations:
comprising the predictions having been based on product data communicated to the central server from applications on devices associated with other retail locations.  
The Examiner provides Harsha to teach the following limitations:
comprising the predictions having been based on product data communicated to the central server from applications on devices associated with other retail locations.  (Harsha teaches a system and method of demand prediction and inventory fulfillment based on receiving product and sales data from multiple stores.  See at least ¶ 0009)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Harsha since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2007/0124216 A1 to Lucas (“Lucas”), in view of Official Notice, in further view of United States Patent Application Publication No. 2010/0094674 A1 to Marriner et al. (“Marriner”), in further view of United States Patent Application Publication No. 2021/0027226 A1 to Mohun (“Mohun”), in further view of https://time.com/4159144/amazon-prime-warehouse-new-york-city-deliveries-christmas/ (“Eadicicco”).

In regards to claim 33, Lucas does not appear to specifically disclose the following limitations:
 in which transferring units of products without delay comprises delivering units of the products within eight hours after they are ordered or purchased.  
The Examiner provides Eadicicco to teach the following limitations:
(Eadicicco teaches delivering products within eight hours after they are ordered or purchased)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Eadicicco since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 34-37, 41-45, and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable United States Patent Application Publication No. 2007/0124216 A1 to Lucas (“Lucas”), in view of Official Notice, in further view of United States Patent Application Publication No. 2010/0094674 A1 to Marriner et al. (“Marriner”), in further view of United States Patent Application Publication No. 2021/0027226 A1 to Mohun (“Mohun”), in further view of United States Patent Application Publication No. 2003/0061125 A1 to Hoffman et al. (“Hoffman”).

In regards to claim 34, Lucas discloses the following limitations:
comprising at an application on a device associated with a wholesaler or distributor of retail products to retail locations and controlled independently of the server of the platform, repeatedly receiving product data from the server of the platform,  (Lucas teaches a system and method of inventory management that facilitates communication between the central server and an application at a distributor or seller of products to include product data wherein the platform is controlled independently.  See at least Figure 8, ¶¶ 0059, 0069-0077, 0180-183, and 0191) 
Lucas does not appear to specifically disclose the following limitations:
the product data identifying predictions of units of products to be delivered and timing of deliveries of the units of products to retail locations to maintain the products in an in-stock state, and causing delivery of the identified units to the retail locations at times consistent with the identified timing of deliveries.
The Examiner provides Hoffman to teach the following limitations:
the product data identifying predictions of units of products to be delivered and timing of deliveries of the units of products to retail locations to maintain the products in an in-stock state, and causing delivery of the identified units to the retail locations at times consistent with the identified timing of deliveries. (Hoffman teaches a system and method of inventory management which includes receiving by a central server sale data of products at retail locations, and sending to the distributor product data including the timing of distribution of products to be distributed to retail locations causing the distributor to distribute the products.  See at least ¶¶ 0304, 0307, and 1718-1723)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Hoffman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 35, Lucas discloses the following limitations:
 in which the application on the device comprises a component of an inventory management system.  (Lucas teaches a system and method of inventory management that facilitates communication between the central server and an application at a distributor or seller of products to include product data in which the application is part of an inventory management system.  See at least Figure 8, ¶¶ 0059, 0069-0077, 0180-183, and 0191)

In regards to claim 36, Lucas discloses the following limitations:
 comprising the predictions having been based on product data received by the server from the retail locations, the received product data having identified (a) current numbers of units of products available for retail customers at the retail locations and (Lucas discloses a system and method of inventory management that includes demand forecasting based on sales of product from the retail locations and current inventory.  See at least Figures 8-13, and ¶¶ 0059, 0069-0077,0122-0124, 0180-183, and 0236)
Lucas does not appear to specifically disclose the following limitations:
(b) purchasing behavior of retail customers of the retail location with respect to combinations of the products
However, the Examiner takes Official Notice that it is old and well known in the art to collect purchasing behavior including what combination of products are purchased at a POS for use in demand forecasting, loyalty systems, and customer analytics etc.. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 37, Lucas discloses the following limitations:
 in which the causing of delivery comprises causing delivery without requiring prompting by the retail locations.  (Lucas teaches the server placing orders to restock the retail locations without any manual intervention by the retail location and without any preset delay in processing.  See at least ¶ 0236)


In regards to claim 41, Lucas discloses the following limitations:
comprising repeatedly receiving, at the server of the platform, from devices associated with the product distribution entities and controlled independently of the platform, product data, (Lucas discloses a system and method of maintaining an searchable inventory database of multiple retailers/manufacturers/distributors/suppliers that is updated in real time from the retailers through POS systems, and serving the inventory information through the use of web pages to computing devices/mobile devices based on the searched information and real time inventory information wherein the platform is controlled independently.  See at least Figures 8-13, and ¶¶ 0059, 0069-0077, 0180-183)
Lucas does not appear to specifically disclose the following limitations:
	product data having aspects confidential to the product distribution entities, storing the product data including the confidential aspects at the server, controlling access to protect the confidential aspects of the product data, processing the product data to produce derived information about a product distribution chain for the products, the derived information not revealing the confidential aspects, and communicating the derived information to participants of the platform.  
The Examiner provides Hoffman to teach the following limitations:
product data having aspects confidential to the product distribution entities, storing the product data including the confidential aspects at the server, controlling access to protect the confidential aspects of the product data, processing the product data to produce derived information about a product distribution chain for the products, the derived information not revealing the confidential aspects, and communicating the derived information to participants of the platform. (Hoffman teaches a system and method of inventory management that allows for receiving inventory information from all aspects of the supply chain including confidential information, aggregating and performing analysis on the data, and producing derived information such as predicative inventory demand forecasts etc.. And controlling access to the confidential information to develop trust between participants. See at least Figures 6, 8, and 20,¶¶ 0293, 0304, 0307, 0404, 0579)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Hoffman in order to expand the user base of the system and to promote trust between participants (see above citations for Hoffman on confidential information handling) and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 42, Lucas does teach a server which can predict frequently used items as inventory depletes and re-order those items (¶0236) Lucas does not appear to specifically disclose the following limitations:
 in which processing the product data comprises predicting demand for the products.  
The Examiner provides Hoffman to teach the following limitations:
in which processing the product data comprises predicting demand for the products.  (Hoffman teaches a system and method of inventory management that allows for receiving inventory information from all aspects of the supply chain including confidential information, aggregating and performing analysis on the data, and producing derived information such as predicative inventory demand forecasts etc.. And controlling access to the confidential information to develop trust between participants. See at least Figures 6, 8, and 20,¶¶ 0293, 0304, 0307, 0404, 0579)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Hoffman in order provide a means for inventory replenishment and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claims 43-45, Lucas does not appear to specifically disclose the following limitations:
 in which processing the product data comprises aggregating the data to produce aggregated data free of the confidential aspects.  
in which processing the product data comprises analyzing consumer demand behavior.  
in which processing the product data comprises analyzing supply.  
The Examiner provides Hoffman to teach the following limitations:
in which processing the product data comprises aggregating the data to produce aggregated data free of the confidential aspects.  (Hoffman teaches aggregating the received inventory information and maintaining the confidentiality of information that users do not want shared with other members of the supply chain.  See at least ¶¶ 0293, 0304, 0307, 0404, 0559, and 0579)
in which processing the product data comprises analyzing consumer demand behavior.  (Hoffman teaches a system and method of inventory management that allows for receiving inventory information from all aspects of the supply chain including confidential information, aggregating and performing analysis on the data, and producing derived information such as predicative inventory demand forecasts etc.. And controlling access to the confidential information to develop trust between participants. See at least Figures 6, 8, and 20,¶¶ 0293, 0304, 0307, 0404, and 0579)
in which processing the product data comprises analyzing supply.  (Hoffman teaches a system and method of inventory management that allows for receiving inventory information from all aspects of the supply chain including confidential information, aggregating and performing analysis on the data, and producing derived information such as predicative inventory demand forecasts etc.. And controlling access to the confidential information to develop trust between participants. See at least Figures 6, 8, and 20,¶¶ 0273, 0287, 0293, 0304, 0307, 0404, and 0579)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Hoffman in order provide a means for inventory replenishment and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 48, Lucas discloses the following limitations:
(Lucas teaches receiving product data from multiple points in a product distribution chain. See at least Abstract, Figures 8-13, and ¶¶ 0053, 0069-0077, and 0132)

In regards to claim 49, Lucas discloses the following limitations:
 in which receiving product data from devices associated with product distribution entities comprises receiving product data from product distribution entities that are competitors at a given stage of a product distribution chain.  (Lucas teaches receiving product data from multiple points in a product distribution chain, including multiple sellers of a product(competitors). See at least Abstract, Figures 8-13, and ¶¶ 0053, 0069-0077, and 0132)

In regards to claim 50, Lucas discloses the following limitations:
 in which the product data comprises transactions in which products are sold by product distribution entities to end consumers. (Lucas teaches the receiving and updating of the inventory information based on transactions conducted at the POS.  See at least Abstract Figures 8-13, ¶ 0130)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        

/A. Hunter Wilder/Primary Examiner, Art Unit 3627